Citation Nr: 1123919	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-24 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected right knee disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected right knee disability.

6.  Entitlement to service connection for hypertension, to include as secondary to a service-connected right knee disability.

7.  Entitlement to a rating in excess of 30 percent for a right knee disability.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1990, with an unverified period of active duty from March 1991 to September 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that denied the benefits sought on appeal.

The issues of whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability and entitlement to service connection for a lumbar spine disability, an acquired psychiatric disorder, and hypertension are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not timely appeal a February 2003 rating decision that denied service connection for a lumbar spine disability and a nervous condition.

2.  Evidence submitted since the February 2003 rating decision, when considered with previous evidence of the record, relates to an unestablished fact necessary to substantiate the Veteran's claims and raises a reasonable possibility of substantiating the claims.
CONCLUSIONS OF LAW

1.  The February 2003 rating decision that denied service connection for a lumbar spine disability and a nervous condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claims for service connection for a lumbar spine disability and an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A February 2003 rating decision denied service connection for a lumbar spine disability and a nervous condition.  The Veteran did not file a timely appeal of that decision.  Although the RO declined to reopen the claim in a June 2009 rating decision, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the February 2003 rating decision became final because the appellant did not file a timely appeal.

The claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claims in April 2009.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the February 2003 rating decision, the evidence consisted of service medical records, VA treatment records, VA examinations dated in February 1994 and November 2002, and a January 2003 VA opinion.  With respect to the Veteran's lumbar spine disability, the RO found that there was no evidence that his lumbar spine disability was related to his service or service-connected right knee disability.  With respect to the Veteran's psychiatric disorder, the RO found that there was no evidence of a current disability.

Evidence added to the record since the time of the last final decision includes additional VA treatment records and VA examinations.

With respect to the claim for service connection for a lumbar spine disability, the new evidence also includes an August 2005 VA treatment record which indicates that the Veteran has low back pain from trying to avoid weight-bearing on the right knee.

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, the new evidence includes a June 2009 VA treatment record which suggests that the Veteran's depression was exacerbated by chronic bilateral knee pain.

The Board finds that the evidence received since the last final decision is new and material evidence and raises a reasonable possibility of substantiating these claims because it addresses a previously unestablished fact, that the Veteran currently suffers from a lumbar spine disability and an acquired psychiatric disorder that may be related to his service or an event or injury in service or to his service-connected right knee disability.  That evidence is presumed credible for the purpose of determining whether it is material.

Therefore, the Board finds that new and material evidence sufficient to reopen the claims has been received.  New and material evidence having been submitted, the claims for service connection for a lumbar spine disability and acquired psychiatric disorder are reopened, and the appeal is granted to that extent only.


ORDER

New and material evidence having been received, the claim for service connection for a lumbar spine disability, to include as secondary to a service-connected right knee disability, is reopened.  That claim is granted to that extent only.

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, to include as secondary to a service-connected right knee disability, is reopened.  That claim is granted to that extent only.


REMAND

Additional development is needed prior to the disposition of the Veteran's claims.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

As an initial matter, a review of the claims file indicates that service medical records from the Veteran's second period of active service from March 1991 to September 1982 have been obtained.  However, the Veteran's service separation form (DD Form 214) for his second period of service has not been obtained.  On remand, the Veteran's service personnel records or his service separation from for his second period of service from March 1991 to September 1982 should be obtained and associated with the claims file.

Next, the Veteran contends that he has a lumbar spine disability that is related to his service-connected right knee disability.  Service treatment records are void of any findings, complaints, symptoms, or diagnosis of a lumbar spine disability.

The Veteran was afforded a VA spine examination in January 2003 at which time he presented with a history of low back pain since August 2001.  He was diagnosed with disc space narrowing at L4-L5 and L5-S1 with mild scoliosis and degenerative joint disease by X-ray examination in September 2002.  The examiner noted that the Veteran claimed service connection for a low back or joints condition in July 2001, more than eleven years after service, and opined that it was unlikely that his low back disability was secondary to his service-connected right knee disability.  However, an August 2005 VA medical report shows complaints of low back pain related to the Veteran's service-connected right knee disability.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of a lumbar spine disability during his service, he is not competent to diagnose or to relate any current lumbar spine disability to any period of his active service or to his service-connected right knee disability.  As any relationship remains unclear to the Board, the Board finds that another VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner on remand should specifically reconcile the opinion with the January 2003 VA opinion and August 2005 VA medical report and any other opinions of record.

Next, the Veteran contends that he has a left knee disability that is related to his service-connected right knee disability.  Service treatment records include a September 1989 clinical note which indicates that the Veteran had previously worn a left knee brace.  However, an X-ray examination of the left knee was essentially normal.  On separation examination in June 1990, the Veteran complained of swollen or painful joints and a "trick" or locked knee.

Post-service medical records include an October 2000 MRI examination of the left knee which was negative for any evidence of meniscal injuries.  The cruciate ligaments were unremarkable.  There was thickening to the origin of the lateral collateral ligament compatible with a partial tear.  However, the medial collateral ligament was normal.  There was a small Baker's cyst, but the articular surfaces were well-preserved.

On VA joints examination in November 2002, the Veteran complained of a two-year history of left knee pain and was diagnosed with early osteoarthritis and a lateral meniscus degenerative tear and collateral ligament tear by MRI.  In a January 2003, a VA examiner opined that it is not at least as likely as not that the Veteran's left knee disability is secondary to his service-connected right knee disability.  On VA joints examination in April 2009, the Veteran was diagnosed with mild degenerative changes in the left knee.  A September 2009 report indicates that the Veteran was suffering from chondromalacia patellae and possible medial meniscus tear.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of a left knee disability during his service, he is not competent to diagnose or to relate any current left knee disability to any period of his active service or to his service-connected right knee disability.  As any relationship remains unclear to the Board, the Board finds that another VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner on remand should specifically reconcile the opinion with the January 2003 VA opinion and opinions and any other opinions of record.

Next, the Veteran contends that he has an acquired psychiatric disorder that is related to his service-connected right knee disability.  Service treatment records are void of any findings, complaints, symptoms, or diagnosis of any psychiatric disorder.

In November 2002 the Veteran was afforded a VA mental disorders examination that was negative for evidence of any gross psychiatric disorder.  The examiner opined that the Veteran apparently had a phase of a life adjustment problem when he was prescribed an antidepressant and an anxiolytic, but no relationship between his psychiatric disorder and his service-connected conditions was reported or described by the Veteran or noted in his electronic record.  VA medical records dated in June 2008 indicate low self-esteem due to chronic pain.  An October 2008 reflects episodes of anxiety and depression exacerbated by multiple body pain, including bilateral knee pain.  A June 2009 report indicates episodes of depression exacerbated by chronic bilateral knee pain.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of psychiatric symptomatology during service, and the continuity of symptoms after service, he is not competent to diagnose or to relate any current psychiatric disability to any period of his active service.  As any relationship remains unclear to the Board, the Board finds that another VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Remand will allow service connection for all current psychiatric disorders to be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The examiner on remand should specifically reconcile the opinion with the November 2002 VA examination and opinion and June 2008, October 2008, and June 2009 VA opinions.

Next, the Veteran contends that he has hypertension that is related to his service-connected right knee disability.  Service treatment records are void of findings, complaints, symptoms, or any diagnosis of hypertension.  VA medical records indicate a diagnosis of hypertension.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of hypertension during his service, he is not competent to diagnose or to relate any current hypertension to any period of his active service or to his service-connected right knee disability.  As any relationship remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for an increased rating for his service-connected right knee disability, the Veteran was afforded VA joints examinations in May 2001, November 2002, August 2003, and April 2009.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last VA examination is not necessarily too old, in light of the fact that updated VA treatment records have been requested, and since the Veteran contends that his right knee disability has worsened since the date of the latest examination, the prudent and thorough course of action is to afford the Veteran a VA examination to ascertain the current nature and severity of his right knee disability.

It also appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in March 2010.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of the Veteran's active service.

2.  Obtain the Veteran's DD Form 214 for his period of service from March 1991 to September 1992, and any subsequent periods of service.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the appellant with appropriate notice under 38 C.F.R. § 3.159(c), and give him an opportunity to respond.

3.  Obtain the Veteran's VA treatment records dated since March 2010.

4.  Schedule a VA examination to determine the nature and etiology of any current lumbar spine disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other opinions of record, including the January 2003 VA opinion.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current lumbar spine disability.

(b)  Is it at least as likely as not (50 percent or more probability) that any lumbar spine disability was incurred in or aggravated by any period of the Veteran's active service?  The examiner must consider the Veteran's statements regarding the incurrence of a lumbar spine disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c)  Is it at least as likely as not (50 percent or more probability) that any lumbar spine disability is proximately due to or the result of the service-connected right knee disability?

(d)  Is it at least as likely as not (50 percent or more probability) that any lumbar spine disability has been aggravated (increased in severity beyond the natrual progress of the condition) by the service-connected right knee disability?

5.  Schedule a VA examination to determine the nature and etiology of any current left knee disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other opinions of record, including the January 2003 VA examination and opinion.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current left knee disability.

(b)  Is it at least as likely as not (50 percent or more probability) that any left knee disability, to include early osteoarthritis, a lateral meniscus degenerative tear, and a collateral ligament tear, was incurred in or aggravated by any period of the Veteran's service?  The examiner must consider the Veteran's statements regarding the incurrence of a left knee disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c)  Is it at least as likely as not (50 percent or more probability) that any left knee disability is proximately due to or the result of the service-connected right knee disability?

(d)  Is it at least as likely as not (50 percent or more probability) that any left knee disability has been aggravated (increased in severity beyond the natrual progress of the condition) by the service-connected right knee disability?

6.  Schedule a VA examination with a psychiatrist or psychologist to determine the nature and etiology of any current acquired psychiatric disorder.  The examiner should review the claims file and should note that review in the report.  The examiner should specifically attempt to reconcile the opinion with all other opinions of record, including the November 2002 VA examination and opinions and June 2008, October 2008, and June 2009 VA opinions.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following opinions:

(a)  Diagnoses all current psychiatric disorders and provide a full multiaxial diagnosis pursuant to DSM-IV.

(b)  For each psychiatric disorder diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the psychiatric disorder was incurred in or is due to or the result of any period of the Veteran's service or was present during his service.  The examiner must consider the Veteran's statements regarding the incurrence of a psychiatric disorder, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c)  Is it at least as likely as not (50 percent or more probability) that any psychiatric disorder is proximately due to or the result of the service-connected right knee disability?

(d)  Is it at least as likely as not (50 percent or more probability) that any psychiatric disorder has been aggravated (increased in severity beyond the natrual progress of the condition) by the service-connected right knee disability?

7.  Schedule a VA examination to determine the nature and etiology of any current hypertension.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current hypertension.

(b)  Is it at least as likely as not (50 percent or more probability) that any hypertension was incurred in or aggravated by any period of the Veteran's service?  The examiner must consider the Veteran's statements regarding the incurrence of hypertension, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c)  Is it at least as likely as not (50 percent or more probability) that any hypertension is proximately due to or the result of the service-connected right knee disability?

(d)  Is it at least as likely as not (50 percent or more probability) that any hypertension has been aggravated (increased in severity beyond the natural progress of the condition) by the service-connected right knee disability?

8.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right knee disability.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Specifically, the examiner should provide the following information:

(a)  Provide ranges of motion of the right knee in degrees and state whether or not X-ray evidence of arthritis is shown.

(b)  Describe any functional limitation of the right knee during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The determination should be portrayed in terms of the degree of additional range of motion loss.

(c)  State whether any recurrent lateral instability or subluxation is shown, and the severity if shown.

(d)  State what impact, if any, the Veteran's right knee disability has on his employment and daily living.

9.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for 
Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


